BLAND, P. J.
(after stating the facts). — The statutes prohibiting the employment of children under fourteen years of age read as follows:
“Sec. 2189 — Children Not to be Employed in Certain Establishments. — No child under the age of fourteen years shall be employed in any manufacturing or mechanical establishment in this State wherein steam, water or any other mechanical power is used in the manufacturing process carried on therein, or, where the work to be done by such child would, in the opinion of two reputable physicians in the locality where such work is to be done, be dangerous to the health of such child.
“Sec. 2190 — Penalty.—Any person, firm or corporation, or its agents, who employs, and any parent or person in charge of such child who permits the employment of such child in violation of this article, shall be deemed guilty of a misdemeanor, and shall, upon *296conviction, be fined not less tban ten nor more than one hundred dollars, or imprisonment in the county jail for a period of not less than two days nor more than ten days, or both fined and imprisoned for each offense: Provided, that extreme poverty of the parent, or person in charge of such child, shall be a good defense to such proceeding. ’ ’
Appellant contends that the word “employed,” used in section 2189, in a form of the transitive verb, “employ,” which means, “to make use of the time, attention or labor of; to give occupation to; use as an agent.” The word “employs,” used in section 2190, is the singular number of that verb. Century and Webster’s Dictionaries. Undoubtedly, one cannot be employed unless his time is occupied at something to which *he is giving his attention, skill or labor. United States v. Post, 148 U. S. 124; United States v. Langston, 85 Fed. 613; State v. Canton, 43 Mo. 1. c. 51.
In State v. Foster, 37 Ia. 404, and McClusky v. Cromwell, 11 N. Y. 593, it was held that the word “employment, ’ ’ when used in respect to a servant or hired hand, is equivalent to hiring, which implies a request and a contract for a compensation.
The thing prohibited by the statutes, is employing (putting to work) a. child under fourteen years of age in any establishment of the kind described, and the offense is completed whenever the child is employed (set to work) in one of the prohibited establishments. Merely to employ a child to work in one of these establishments does not complete the offense. The offense is not completed until the youth hired is put to work or employed in the establishment. The information charges and the evidence shows, that the defendant not only employed (hired) the youth Weis, but that he was pht to work in the prohibited establishment, of which the evidence shows defendant was foreman. Being a foreman and having hired Weis to work, the legal presumption is that he (the. defendant) put *297Weis to' work. Defendant contends that the corporation is the real guilty party and that it, not the defendant, should have been prosecuted. There might be some force in this contention if the statute creating •the offense did not include both corporations and their agents who employ and put minors to work in a prohibited establishment, and for this reason defendant’s refused instruction did not properly state the law of the case. We think the evidence clearly established defendant’s guilt, and affirm the judgment.
All concur.